DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016219038 to Ford Global Technologies, LLC (Ford) (Machine translation has been used).
Regarding claim 1, Ford discloses a method for operating an internal combustion engine of a motor vehicle, the method comprising: 
supplying an electrically heated component (8, fig. 1) of an exhaust aftertreatment system (7, 8, fig. 1) with electrical power (from  accumulator 4, fig. 1; [22], [24]) via an electric machine (3, fig. 1; [22]) driven by the internal combustion engine; and 
carrying out a load point shift of the internal combustion engine by an activation or a deactivation of the electrically heated component or by a temporary storage of the necessary 
during a gear change, upon engaging a new gear (load increase or torque increase results in gear change to a lower gear; [5], [7])); 
during a change in the driving mode, the vehicle being driven by the internal combustion engine in the driving mode ([5], [7]), the internal combustion engine being driven by kinetic energy of the motor vehicle with the gear engaged in the other driving mode, a so-called overrun mode; 
by using characteristic map ranges having similar acoustics before and after the load point shift; 
when the gradient of the gas pedal changes; 
upon a change in the driving program; and/or 
upon an activation or deactivation of consumers by the driver.

Regarding claim 2, Ford discloses the method according to claim 1, wherein the load point shift is initiated as a function of a difference between an actual temperature and a setpoint temperature of the electrically heated component or of the exhaust gas mass flow ([27]), a lower switching threshold being present in the case of a high heating demand, and a high switching threshold being present in the case of a low heating demand ([27], [28]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford as applied to claim 1, further in view of US 2014/0290216 to Katsuta.
Regarding claim 4, Ford discloses the method according to claim 2, but does not explicitly disclose that a load point shift is carried out upon a gas pedal gradient change of less than 50% per second in the case of a first, bigger difference, a load point shift being carried out upon a gas pedal gradient change of more than 200% per second in the case of a second, smaller difference.
However, change of load point based on the gas or accelerator pad is well known in the art. Katsuta discloses in paragraphs [41]-[42] that a load shift is carried out when the accelerator pedal is depressed in relatively small amount and then in large amount (bigger than 70%). As 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Katsuta with the device/method of Ford so as to prevent a vehicle including an engine, an EHC and a rotating electric machine capable of generating electric power in accordance with the engine's motive power from having impaired motive power performance ([16], Katsuta).
Since applicant has not traversed the examiner’s assertion of official notice, the common knowledge or well-known in the art statement is now taken to be admitted prior art (MPEP 2144.03).

Allowable Subject Matter
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 5-9, the closest prior art of record fails to disclose or render obvious the subject matter that was previously indicated as allowable in office action mailed 12/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Applicant argues that “Ford fails to teach or suggest each and every feature of the claimed invention. That is, Ford fails to teach or suggest the load point shift being carried out at any one of the following points in time or under any one of the following conditions … as recited in exemplary independent claim 1… Ford fails to teach or suggest carrying out the load point shift during each of the above conditions” (see pages 8-9 of Remarks filed 1/14/2022. However, the office respectfully, disagrees. The claim does not require “each” of the conditions recited in claim 1 be met. The claim requires “any one of the following points in time or under any of the following conditions” which does not mean “each of the following points in time or under each of the following conditions”. It simply means if at least one or any one of the conditions, the load point shift is carried out. Examiner agrees that Ford does not disclose “each” of the conditions being met but, the claim as currently written only requires any one of the recited conditions be met. Ford clearly, discloses at least one of the claimed conditions (see rejection of claim 1 above) and hence, reads on the claim as currently written.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S/Examiner, Art Unit 3746         

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746